Motion by defendant for temporary stay pending consideration of petition for discretionary review and notice of appeal and any subsequent review of Court of Appeals opinion pursuant to N.C. Rule of Appellate Procedure 23(B) denied 9 March 2001. Petition by defendant for writ of supersedeas pending consideration of petition for discretionary review and notice of appeal and any subsequent review of Court of Appeals opinion pursuant to N.C. Rule App. P. 23(B) denied 5 April 2001. Petition by defendant for writ of supersedeas and motion for temporary stay denied 5 April 2001. Motion by the Attorney General to dismiss the appeal for lack of substantial constitutional question allowed 5 April 2001. Petition by defendant for discretionary review pursuant to G.S. 7A-31 denied 5 April 2001.